Citation Nr: 0500837	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen claims for service 
connection for a respiratory disorder and a psychiatric 
disorder.

The Board grants herein reopening of the claims for service 
connection for a respiratory disorder and a psychiatric 
disorder.  Prior to consideration of those reopened claims on 
their merits, the Board addresses both claims in the REMAND 
portion of the decision below, and REMANDS both claims to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with an 
April 1985 rating decision that denied service connection for 
a respiratory disorder and a psychiatric disorder.

2.  Evidence received since the April 1985 decision relates 
to previously unestablished elements necessary for the 
claims, and is so significant that it creates a reasonable 
probability of substantiating the claims.  



CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied service 
connection for respiratory and psychiatric disorders is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence relevant to the claims for 
service connection for a respiratory and psychiatric 
disorders has been received.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126 (West 2002 & Supp. 2004) imposed new duties to 
provide notice and assist claimants with the development of 
their claims.  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156, and 3.159(b) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to reopening the two claims at issue on appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen those claims.

Request to Reopen Claims

In an April 1985 rating decision, the RO denied the veteran's 
claims for service connection for a respiratory disorder and 
a psychiatric disorder.  The RO notified the veteran of this 
decision and of his appellate rights in an April 1985 letter.  
A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after the 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the April 1985 rating decision.  Therefore, 
the rating decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claims 
for service connection for a respiratory disorder and a 
psychiatric disorder in March 2002.  The revised regulation 
applies to that claim to reopen.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claims for service connection for a respiratory disorder and 
a psychiatric disorder was the April 1985 rating decision.  
The Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  In the case of certain chronic diseases, including 
psychoses, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).

The evidence that was associated with the veteran's claims 
file prior to the April 1985 rating decision included service 
medical records and the report of a 1982 VA medical 
examination.  The service medical records show treatment for 
respiratory problems, described as asthma.  

The 1982 examination included a diagnosis of mild COPD.  It 
was noted that the veteran reported having a lung condition, 
diagnosed as bronchitis, since 1962.

The evidence that has been added to the claims file since the 
April 1985 rating decision includes more recent VA and 
private medical records, and a transcript of the October 2004 
videoconference hearing.

In a statement dated in November 2002, Stanley T. Day, M.D., 
wrote that the veteran had operated a forklift in a dusty 
warehouse while on active duty.  "Diagnosis in service with 
chronic lung disease, which progress now, disabling him."

At the October 2004 hearing, the veteran and his brother 
testified that the veteran had been in good health prior to 
service.  The veteran reported that during service he had 
worked in warehouses that were extremely dusty.  He stated 
that he had inhaled large quantities of dust on a daily 
basis, and that he had developed difficulty breathing.  He 
related that his breathing problems had begun during service 
and continued since then.

The veteran also testified that during service he had been 
given Valium for nervousness.  He stated that the 
nervousness, and the use of medication for it, had continued 
to the present.  He asserted that the nervousness was a 
result of his breathing difficulties.

The veteran's 2004 hearing testimony together with Dr. Day's 
statement, provides the first evidence of exposure to dust 
during service.  Dr. Day's statement provides evidence 
linking current disability to that exposure.  At the time of 
the April 1985 rating decision, the assembled records did not 
include evidence linking a respiratory disorder to a specific 
exposure in service.  

At the time of the April 1985 rating decision, the RO found 
that there was no evidence of a current psychiatric 
disability.  The veteran's testimony provides competent 
evidence of psychiatric symptoms during service, and 
continuing up to the present.  Recent VA treatment records 
contain findings of generalized anxiety and dysthymia.  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The newly received evidence relates to previously 
unestablished elements necessary to the claims for service 
connection.  In the case of the respiratory claim, the new 
evidence relates to the previously unestablished element of a 
disease or injury in service, as well as competent evidence 
of a link between that disease or injury and current 
disability.

In the case of the psychiatric claim, the newly received 
evidence relates to a showing of current disability, a 
disease or injury in service, and a possible link between 
service and the current disability.

This newly received evidence raises a reasonable possibility 
of substantiating the claims.  Therefore, that evidence is 
new and material.  The Board reopens the claims for service 
connection for a respiratory disorder and a psychiatric 
disorder.


ORDER

New and material having been received, the claim for service 
connection for a respiratory disorder is reopened.

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony, together with the medical evidence 
discussed above, satisfy the requirements for an examination.  
An examination is needed to clarify whether the veteran has 
current respiratory or psychiatric disabilities that are the 
result of disease or injury in service.  

At his hearing, the veteran reported that he had received 
treatment on and off since service, from private and VA 
sources, for his respiratory problems and his nervousness.  
He indicated that some of the physicians he had seen had 
died, and their records were not available.  The claims file 
contains some medical records, but it is not clear that all 
potentially available records have been sought.  The veteran 
should be asked to identify all of the treatment sources he 
can recall, and the AMC or RO should seek records from those 
sources.  38 U.S.C.A. § 5103A(b),(c)

The veteran should then receive VA respiratory system and 
mental health examinations to clarify the diagnoses of 
current disorders, and to obtain opinions regarding the 
likely etiology of current disorders.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ask the veteran 
to identify the private physicians and 
hospitals and the VA facilities where he 
has received treatment since service for 
respiratory problems or for nervousness 
or other mental symptoms.  The veteran 
should state, to the best of his 
recollection, the years during which he 
received treatment from each physician or 
facility he identifies.

The AMC or RO should then seek all 
reported records of treatment that the 
veteran adequately identifies, and are 
not part of the claims folder.

3.  The AMC or RO should schedule the 
veteran for a VA medical examination to 
address the nature and likely etiology of 
any current respiratory disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  For each 
current respiratory disorder, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disorder began in service or is otherwise 
the result of a disease or injury in 
service (including exposure to large 
quantities of dust in his warehouse work 
environment during service in the 1960s).  
The examiner should provide a rationale 
for the opinions.

4.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to address the nature and likely etiology 
of any current psychiatric disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  For each 
current psychiatric disorder, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disorder began in service, is related to 
the veteran's chronic; is otherwise the 
result of a disease or injury in service; 
or is secondary to a respiratory 
disorder.  The examiner should provide a 
rationale for the opinion.

5.  Thereafter, the AMC or RO should 
reconsider the veteran's claims for 
service connection for a respiratory 
disorder and a psychiatric disorder.  If 
any claim remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


